DETAILED ACTION
This Office Action is in response to Application filed June 17, 2021.
The present application is being examined under the pre-AIA  first to invent provisions.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “crystals” having the short axis recited in claims 2, 8 and 17 must be shown or the feature canceled from the claim, because (a) Applicants did not show what the crystals look like to have the claimed short axis size, and (b) as discussed below under 35 USC 112, second paragraph, rejections, it is not clear whether there is only one short axis for the claimed crystals.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 8, 10, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
The Examiner notes that claims 2-17 were filed August 27, 2021 which falls after the filing date of current application of June 17, 2021.
(1) Regarding claims 2, 8 and 17, Applicants originally disclosed in paragraph [0073] of current application that “Here, a microcrystal is a so-called nanocrystal with a particle size of from 1 nm to 20 nm, which is smaller than that of a microcrystalline particle generally called a microcrystal”, and in paragraph [0074] of current application that “In that case, the long axis of the crystal is in the c-axis direction and the crystal in the short-axis direction is from 1 nm to 20 nm.”  However, Applicants did not originally disclose that “a size of the crystals is 20 nm or less in a direction along a short axis direction” recited on lines 13-14 of claim 2, on lines 1-2 of claim 8, and on lines 8-9 of claim 17, because the newly claimed range does not include a lower limit, and thus the claimed invention can be directed to a structure where the size of the crystals can be, for example, 0.5 nm, which was not originally disclosed.
(2) Regarding claims 2, 7 and 17, Applicants originally disclosed that the crystal region 106 in Figs. 1A and 1B of current application includes crystals which are c-axis oriented.  However, Applicants did not originally disclose that “at least part of the channel region (second region, oxide semiconductor layer) incudes crystals which are c-axis oriented (emphasis added)” recited on lines 11-12 of claim 2, on lines 15-16 of claim 7, and on lines 5-6 of claim 17, because (a) this limitation can suggest that the entirety of the channel region, second region or oxide semiconductor layer 103 in Figs. 1A and 1B of current application can include crystals which are c-axis oriented due to the phrase “at least part”, which can imply “an entirety of”, and (b) for example, this limitation can also be directed to an oxide semiconductor layer having a columnar crystal structure shown in Figs. 4A and 4B of Hirao et al. (US 2007/0187678), which is distinct from the nanocrystals that Applicants originally disclosed, where the entirety of the oxide semiconductor layer are c-axis oriented.
Claims 3-6 depend on claim 2, and claims 8-12 depend on claim 7, and therefore, claims 3-6 and 8-12 also fail to comply with the written description requirement.
(3) Regarding claims 6, 10 and 16, Applicants originally disclosed in paragraph [0081] of current application that “The oxide insulating layer is formed with a sputtering method using an inorganic insulating film, typically, a silicon oxide film, a silicon nitride oxide film, an aluminum oxide film, an aluminum oxynitride film, or the like.”  However, Applicants did not originally disclose that “the oxide insulating layer comprises a first oxide insulating layer and a second oxide insulating layer, wherein the first oxide insulating layer comprises silicon nitride, and wherein the second oxide insulating layer comprises silicon oxide (emphases added)” as recited in claims 6, 10 and 16, because (a) while Applicants may have referred to “silicon nitride oxide” as an oxide in the original specification, Applicants did not originally disclose “silicon nitride” is an oxide, and (b) Applicants currently refer to “silicon nitride” as an oxide, which is not the label that Applicants used in the original specification.

Claims 2-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
(A) Regarding claims 2, 7, 13 and 17, Applicants claim that “at least part of the channel region (second region, oxide semiconductor layer) includes (comprises) crystals which are c-axis oriented in a direction perpendicular to a surface of the oxide semiconductor layer” on lines 11-12 of claim 2, on lines 15-16 of claim 7, and on lines 5-7 of claim 17, and “electron diffraction pattern of the oxide semiconductor layer indicates crystals which are c-axis oriented in a direction perpendicular to a surface of the oxide semiconductor layer” on lines 11-13 of claim 13 when “the oxide semiconductor layer comprises indium, zinc, and gallium” as recited on line 10 of claim 2 and on line 4 of claim 17, and “the oxide semiconductor layer comprises indium, zinc, and a first metal which is different from indium and zinc” as recited on lines 9-10 of claims 7 and 13.
(B) However, Lee et al. (“Effects of surface roughness of substrates on the c-axis preferred orientation of ZnO films deposited by r.f. magnetron sputtering,” Thin Solid Films 423 (2003) pp. 262–266) disclose that “The crystallinity and the preferred c-axis orientation of the ZnO films were strongly dependent on the surface roughness of the substrates rather than on the oxygen content of the working environment or on the chemical nature of the substrate” (Abstract of Lee et al.), that “Consequently, it was calculated that the c-axis of ZnO film was inclined at approximately 2.7o from normal” (lines 8-10 of right hand side column on page 265 of Lee et al.), that “The two major factors governing the c-axis preferred orientation are the surface roughness of substrate and the film thickness” (lines 31-33 of right hand side column on page 265 of Lee et al.), and that “As mentioned previously, the c-axis preferred orientation degraded in the same film sequence as when the surface smoothness was changed” (lines 1-3 of left hand side column on page 266 of Lee et al.).
(C) Therefore, it is not a trivial matter even for ZnO to have “at least part of the channel region (second region, oxide semiconductor layer)” include “crystals which are c-axis oriented in a direction perpendicular to a surface of the oxide semiconductor layer” according to Lee et al., because (a) the limitations cited above require a perfect alignment of the c-axis of the claimed crystals with the surface normal of the surface of the oxide semiconductor layer, (b) for a material composition of ZnO, which is simpler than the claimed InGaZnO, the ZnO film thickness and the surface roughness of the substrate would determine the offset angle between a surface of the ZnO oxide semiconductor and the c-axis of the crystals, (c) however, Applicants did not provide any enabling disclosure on how to control the alignment of the c-axis of the crystals and the surface of the oxide semiconductor layer formed of InGaZnO, and (d) rather, all Applicants originally disclosed was a couple of material compositions of the oxide semiconductor layer formed of InGaZnO and the deposition method when the contents of indium, gallium and zinc would make the controlling the orientation of the c-axis much more complicated with respect to the surface of the oxide semiconductor layer, requiring an undue burden on one of ordinary skill in the art, and maybe the c-axis of InGaZnO is physically (almost) impossible to be aligned with the surface of the oxide semiconductor layer.
Claims 3-6 depend on claim 2, claims 8-12 depend on claim 7, and claims 14-16 depend on claim 13, and therefore, claims 3-6, 8-12 and 14-16 also fail to comply with the enablement requirement.

Claims 7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a certain oxide semiconductor material composition such as InGaZnO as recited in claims 2 and 17 for the limitations “at least part of the second region includes crystals which are c-axis oriented in a direction perpendicular to a surface of the oxide semiconductor layer” on lines 15-16 of claim 7, and “electron diffraction pattern of the oxide semiconductor layer indicates crystals which are c-axis oriented in a direction perpendicular to a surface of the oxide semiconductor layer” on lines 11-13 of claim 13, does not reasonably provide enablement for “the oxide semiconductor layer” comprising “indium, zinc, and a first metal which is different from indium and zinc” recited on lines 9-10 of claims 7 and 13.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  While Applicants may have originally disclosed a couple of material compositions of an oxide semiconductor layer formed of InGaZnO that exhibit the behavior where “at least part of the second region includes crystals which are c-axis oriented in a direction perpendicular to a surface of the oxide semiconductor layer” as on lines 15-16 of claim 7 and “electron diffraction pattern of the oxide semiconductor layer indicates crystals which are c-axis oriented in a direction perpendicular to a surface of the oxide semiconductor layer” as on lines 11-13 of claim 13, Applicants did not provide any enabling disclosure on how to achieve the feature corresponding to the limitations “at least part of the second region includes crystals which are c-axis oriented in a direction perpendicular to a surface of the oxide semiconductor layer” on lines 15-16 of claim 7, “electron diffraction pattern of the oxide semiconductor layer indicates crystals which are c-axis oriented in a direction perpendicular to a surface of the oxide semiconductor layer” as recited on lines 11-13 of claim 13 when the oxide semiconductor layer does not include gallium as the claimed first metal element, because (a) according to Lee et al. reference cited above, the surface roughness and film thickness are critical in alignment between the c-axis and the surface of the oxide semiconductor layer for ZnO, and (b) Applicants did not originally disclose how to control the surface roughness of an oxide semiconductor layer that is not InGaZnO; for example, when the oxide semiconductor layer has a material composition of, for example, InSnZnO, InAlZnO or InTiZnO, making the c-axis of the crystals aligned with a surface normal of a surface of the oxide semiconductor layer would not be possible based on the original disclosure provided by Applicants who originally disclosed a couple of material compositions of the oxide semiconductor layer formed of InGaZnO and its deposition method.  Claims 8-12 depend on claim 7, and claims 14-16 depend on claim 13, and therefore, claims 8-12 and 14-16 also fail to comply with the scope of enablement requirement.

Claims 2-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a certain surface orientation of the oxide semiconductor for the limitations “at least part of the channel region (second region, oxide semiconductor layer) includes crystals which are c-axis oriented in a direction perpendicular to a surface of the oxide semiconductor layer” on lines 11-12 of claim 2, on lines 15-16 of claim 7, and on lines 5-7 of claim 17, and “electron diffraction pattern of the oxide semiconductor layer indicates crystals which are c-axis oriented in a direction perpendicular to a surface of the oxide semiconductor layer” on lines 11-13 of claim 13, does not reasonably provide enablement for “a surface”, which is an unspecified surface, “of the oxide semiconductor layer” where “the oxide semiconductor layer comprises indium, zinc, and gallium” as recited on line 10 of claim 2 and on line 4 of claim 17, and “the oxide semiconductor layer comprises indium, zinc, and a first metal which is different from indium and zinc” as recited on lines 9-10 of claims 7 and 13.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  While Applicants may have originally disclosed a horizontal top surface of the oxide semiconductor layer 103, for example, in Figs. 1 and 2 of current application, Applicants did not provide any enabling disclosure on how to achieve the feature corresponding to the limitations “at least part of the channel region (second region, oxide semiconductor layer) includes crystals which are c-axis oriented in a direction perpendicular to a surface of the oxide semiconductor layer” on lines 11-12 of claim 2, on lines 15-16 of claim 7, and on lines 5-7 of claim 17, and “electron diffraction pattern of the oxide semiconductor layer indicates crystals which are c-axis oriented in a direction perpendicular to a surface of the oxide semiconductor layer” on lines 11-13 of claim 13 when the oxide semiconductor layer does not have a horizontal top surface; for example, when the oxide semiconductor layer has a triangular shape or a round shape, making the c-axis of the crystals aligned with a surface normal of a surface of the oxide semiconductor layer would not be possible based on the original disclosure provided by Applicants who originally disclosed a couple of material compositions of the oxide semiconductor layer formed of InGaZnO and its deposition method.  Claims 3-6 depend on claim 2, claims 8-12 depend on claim 7, and claims 14-16 depend on claim 13, and therefore, claims 3-6, 8-12 and 14-16 also fail to comply with the scope of enablement requirement.

Claims 2-12 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while arguendo being enabling for a certain area of “the channel region”, “the second region” or “the oxide semiconductor layer” to include “crystals which are c-axis oriented in a direction perpendicular to a surface of the oxide semiconductor layer” as recited on lines 11-12 of claim 2, on lines 15-16 of claim 7, and on lines 5-7 of claim 17, does not reasonably provide enablement for “at least part of the channel region”, “at least part of the second region” or “at least part of the oxide semiconductor layer” to include or comprise “crystals which are c-axis oriented in a direction perpendicular to a surface of the oxide semiconductor layer”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  While Applicants may have originally disclosed a crystal region 106 in Figs. 1A and 1B comprising c-axis oriented crystals, and further originally disclosed in paragraph [0014] of current application that “The first region of the oxide semiconductor layer is formed of microcrystals c-axis-oriented in a direction perpendicular to a surface of the layer”, Applicants did not provide an enabling disclosure to form “at least part of the channel region”, “at least part of the second region” or “at least part of the oxide semiconductor layer” to include “crystals which are c-axis oriented in a direction perpendicular to a surface of the oxide semiconductor layer”, which can suggest that the entirety of the channel region, second region or oxide semiconductor layer can include or comprise “crystals which are c-axis oriented in a direction perpendicular to a surface of the oxide semiconductor layer” for which configuration Applicants did not provide any enabling disclosure.  Claims 3-6 depend on claim 2, and claims 8-12 depend on claim 7, and therefore, claims 3-6 and 8-12 also fail to comply with the scope of enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claims 2, 6, 7, 10, 13 and 15, it is not clear what “an oxide insulating layer” recited on line 7 recited on line 2, and on line 6 of claims 7 and 13 refers to, because (a) Applicants further claim that the oxide insulating layer can also comprise silicon nitride in claims 6, 10 and 15, and (b) therefore, the limitation “an oxide insulating layer” does not appear to have any common or well-defined meaning, and in this case, the limitation “an oxide semiconductor layer” recited on line 4 of claims 2, 7 and 13 may also refer to a semiconductor layer that may not have an oxygen atom, either.
(2) Regarding claims 2, 8 and 17, it is not clear what “a short axis direction” recited on lines 13-14 of claim 2, on lines 1-2 of claim 8 and on lines 8-9 refers to, whether this limitation implies an ellipsoidal shape of the crystals, or at least a regular shape of the crystals, and whether the claimed crystals have the smallest size along “a short axis direction”, because (a) Applicants do not specifically claim what the claimed crystals look like as the Drawings objection above indicates, and thus it is not clear what this “short axis direction” refers to, (b) it is not clear whether the “short axis direction” forms a Cartesian coordinate system together with the claimed c-axis direction, or the “short axis direction” can be any arbitrary direction that may not be perpendicular to the c-axis direction, (c) it is not clear whether “a size of the crystals” “in a direction along a short axis direction” recited on lines 13-14 of claim 2, on lines 1-2 of claim 8 and on lines 8-9 of claim 17 refers to since even if arguendo Applicants’ crystals look like an ellipsoid shown below, and the short axis direction is from the center to one of the equatorial points, “a size of the crystals” “in a direction along a short axis direction” can suggest the diameter of the ellipsoid along the equator, or a distance from the vertical axis to a point at the latitude of, for example, 25, 45 or 75o away from the equator since this distance or size is also “in a direction along a short axis direction” as a direction is a vector, and (d) the limitation “a size of the crystals is 20 nm or less in a direction along a short axis direction” recited on lines 13-14 of claim 2, on lines 1-2 of claim 8 and on lines 8-9 of claim 17 would be satisfied automatically since, at (near) the north pole or south pole, a size of the crystals in a direction along a short axis direction would be (substantially) zero.

    PNG
    media_image1.png
    139
    117
    media_image1.png
    Greyscale

(3) Regarding claim 7, it is not clear what “a second region” of the oxide semiconductor layer recited on lines 11-12 refers to, because (a) Applicants do not claim a second region of the oxide semiconductor layer per se, but rather further claim that “at least part of the second region includes crystals which are c-axis oriented in a direction perpendicular to a surface of the oxide semiconductor layer” as recited on lines 15-16, (b) when “a second region” is not well-defined, the limitation “at least part of the second region” would not be well-defined, either, and (c) depending on which region of the oxide semiconductor layer corresponds to the claimed second region of the oxide semiconductor layer, the claimed c-axis crystals may or may not be found in the second region of the oxide semiconductor layer.
(4) Regarding claim 13, it is not clear whether the limitation “electron diffraction pattern of the oxide semiconductor layer indicates crystals which are c-axis oriented in a direction perpendicular to a surface of the oxide semiconductor layer” recited on lines 11-13 refers to any electron diffraction pattern of the oxide semiconductor layer measured by any electron diffractometer under any arbitrary conditions, because (a) an electron diffraction pattern may lead to different results depending on the measurement conditions, and the diffractometer and its resolution, (b) even a single oxide semiconductor layer may or may not exhibit the claimed feature depending on the electron diffractometer with which the electron diffraction pattern is measured, and (c) furthermore, a single oxide semiconductor layer may not have shown the claimed c-axis orientation when an old electron diffractometer available at the time of the claimed invention was used, but may show the claimed c-axis orientation with the advancement of the electron diffractometer with which an electron diffraction pattern is measured; in this case, it is not clear whether this oxide semiconductor would read on the claimed invention since Applicants would not have detected the claimed c-axis orientation at the time the invention was made, and Applicants would not have predicted, and have not invented, the electron diffractometer having a higher resolution and precision.
Claims 3-6 depend on claim 2, claims 8-12 depend on claim 7, and claims 14-16 depend on claim 13, and therefore, claims 3-6, 8-12 and 14-16 are also indefinite.
(3) Regarding claims 6, 10 and 16, it is not clear how “the first oxide insulating layer comprises silicon nitride” as recited on line 4 of claims 6, 10 and 16, because (a) a silicon nitride does not comprise any oxygen, and (b) it is not clear whether Applicants claim that the silicon nitride comprises oxygen atoms to a certain degree that are bonded to silicon and/or nitrogen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Masuda et al., “High c-Axis Oriented Stand-Alone ZnO Self-Assembled Film,” Crystal Growth & Design 8 (2008) pp. 275-279.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        December 15, 2022